Citation Nr: 1730809	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection for a right leg disability.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In January 2015, the Board reopened the claim, and on de novo review remanded it for additional development.

[The January 2015 Board decision also denied the Veteran's appeal to reopen a claim of service connection for a left leg disability, and that matter is no longer before the Board.]


FINDING OF FACT

A right leg injury in service is not shown; a right leg disability was not manifested during service; arthritis of the right leg was no manifested within a year following the Veteran's discharge from active duty; and the Veteran's current right leg disability is not shown to be etiologically related to his service.


CONCLUSION OF LAW

Service connection for a right leg disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VA's duty to notify was satisfied by a letter in October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge conducting a hearing to fulfill two duties to comply with the VA regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the October 2013 Travel Board hearing, the undersigned identified the issue and notified the Veteran both of what was needed to reopen the claim and what was needed to substantiate the underlying claim of service connection.  Thereafter, the Board reopened the claim and remanded it for development to assist the Veteran in substantiating the underlying claim of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all service, and postservice (private and VA) treatment records he identified.  In November 2015 he was afforded an examination in this matter, pursuant to the Board's remand.  The examination was by a medical professional (competent to conduct it) who provided an opinion that reflects familiarity with the record and includes rationale that cites to supporting factual evidence.  The Board finds the examination report adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases, to include arthritis, may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

In a January 1967 report of medical history on examination for enlistment the Veteran indicated that in October 1965 he sustained a femur fracture requiring insertion of an intramedullary rod (which was removed about four months prior to the examination).  He also reported a history of a right ankle fracture at age 6.  He also indicated that his right knee had a tendency to "snap out."  It was noted that physical examination at the time was negative, and he was found fit for duty.  

The Veteran's STRs (including his service separation examination report) do not mention a right knee injury, and are silent for complaints, findings, or treatment pertaining to the right knee.

On January 1992 VA psychology examination the Veteran reported injuries, including to the right lower extremity, in a preservice motor vehicle accident, and indicated that he still experiences some arthritic pain.  An April 1992 psychological evaluation report lists arthritis as an Axis III diagnosis.

In January 2000 the Veteran was seen for complaints of right leg pain.  A CT scan of the right knee found degenerative changes and a small joint effusion.  A May 2000 office note indicates the Veteran was seen with swelling in his right distal half of the tibia, and notes a history of right femur fracture at age 18.  

In January 2003 correspondence the Veteran claimed that military service contributed to the severity of his leg disability; he stated that basic training had been very painful.

A March 2003 letter from the Veteran's private physician notes that the Veteran was involved in a 1965 motor vehicle accident (MVA) and sustained a right femoral fracture, and that since discharge from service he was seen by an orthopedist and in an emergency room for joint pain complaints.

At the October 2013 Travel Board hearing the Veteran alleged in his testimony that his right leg disability had increased in severity during service.

In a November 2013 private medical record a physician notes that the Veteran has  chronic right lower extremity knee and leg pain, as a consequence of a 1965 MVA, and that the disability may have been exacerbated by military service.  The note also indicates that weight loss was recommended to reduce acceleration of damage to the knee and hip joints.

On November 2015 VA examination right knee degenerative arthritis was diagnosed.  The right knee was found to have an abnormal range of motion (ROM) with a flexion of 115 degrees and an abnormal extension of 115 degrees.  It was determined that pain affected the functional use.  Muscle strength was 5/5 for forward flexion and extension.  No muscle atrophy or ankylosis was found.  The right knee was negative for recurrent subluxation, lateral instability or a history of recurrent effusion.  

On November 2015 VA examination hip and thigh the Veteran's history of a preservice right femur fracture, treated with an intramedullary nail with removal of the nail in 1966 (prior to service entry) was noted.  Current residuals were noted to include trochanteric bursitis, likely related to 1965 incision, and secondary to trochanteric femoral nail insertion.  It was noted that the Veteran entered service in 1967 and was discharged in 1969 without incident.  The examiner opined that it was less likely than not that the Veteran's current right leg disability was incurred in or caused by service.  The examiner explained that osteoarthritis is a multifactorial disease with genetic, biochemical, mechanical, and temporal origins, and that without a significant articular injury in service it would be "pure speculation" to say service lead to arthritis.  The examiner explained further that the Veteran's right knee osteoarthritis had a normal wear pattern of medial compartment arthritis with no features of gross deformity one would expect if it was post traumatic in nature.  The examiner also indicated that the right hip bursitis diagnosed is a common sequela of femoral intramedullary nails, and was unrelated to military service.

It is not in dispute that the Veteran now has a right leg disability; osteoarthritis and right hip arthritis are diagnosed, including by VA.  It is also not in dispute that he was involved in a 1965 (two years prior to service) MVA, sustaining a right femur fracture that required surgical repair (insertion of an intramedullary rod which was removed prior to service).  However, on service enlistment examination physical evaluation was negative.  Accordingly, the preservice injury is considered to have healed, and the Veteran is entitled to a presumption of soundness on entry in service with respect to a right lower extremity disability.  See 38 U.S.C.A. §1111.   As arthritis of the right leg was not manifested in service or in the first postservice year, presumptive service connection for such disability (as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a)) is not warranted.  And while service connection for the right lower extremity arthritis may be established by showing continuity of symptomatology (see Walker v. Shinseki, 708 F 3d 1331 (Fed. Cir. 2013), such continuity has not been specifically alleged, and is not shown by the record; STRs are silent for right lower extremity complaints, and the earliest pertinent postservice clinical notation in the record was decades following service.

What remains for consideration is whether the Veteran's current right leg disability, which includes arthritis and bursitis of the hip, is otherwise shown to be etiologically related to his service.  Without manifestation in service and/or continuity of symptomatology since, whether there is a nexus between the current diagnosed right leg disabilities and the Veteran's activities in service (as alleged, a specific injury not being shown) is a medical question beyond the scope of common knowledge or capability of resolution by lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  There is medical evidence both supporting, and against, the Veteran's claim.  

In a November 2013 statement a private physician opined that the Veteran's chronic lower extremity knee and leg pain may have been exacerbated by military service.  That opinion was considered sufficient to reopen the claim (particularly in light of the low threshold standard for reopening that has been endorsed).  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  However, that statement is conclusory (unaccompanied by rationale) is couched in speculative terms (may have).  Therefore, it has only very limited probative value, and cannot be found persuasive.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The Board finds the most probative competent (medical) and fully adequate evidence in the record regarding a nexus between the Veteran's current right leg disability and his service is in the opinion of the November 2015 VA examiner against the Veteran's claim.  The provider, an orthopedic surgeon, has subject matter expertise/is qualified to provide the opinion, and it reflects familiarity with the record, and includes rationale that cites to medical principles and factual data, stating that the etiology of arthritis is multifactorial (and that in the absence of injury in service it would be mere speculation to attribute it to service) and that the hip bursitis diagnosed is a known complication of the procedures the Veteran underwent prior to service (without any basis to attribute it to service).   

The Veteran is competent to report right lower extremity symptoms he has experienced; he is not competent to opine whether or not right lower extremity arthritis or bursitis may be related his service/activities therein.  He is a layperson, and the medical opinion he has submitted in support of his claim is without rationale and speculative.  Therefore, his opinion has no probative value.   

In light of the foregoing the Board finds that the preponderance of the evidence is against the Veteran's claim, and that the appeal in this matter must be denied.   


ORDER

Service connection for a right leg disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


